Name: 2014/259/CFSP: Political and Security Committee Decision EUCAP Sahel Niger/2/2014 of 6 May 2014 on the appointment of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  European construction
 Date Published: 2014-05-09

 9.5.2014 EN Official Journal of the European Union L 136/26 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP SAHEL NIGER/2/2014 of 6 May 2014 on the appointment of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (2014/259/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger, (EUCAP Sahel Niger) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Decision 2012/392/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union CSDP mission in Niger (EUCAP Sahel Niger), including the decision to appoint a Head of Mission. (2) On 12 November 2013, the PSC adopted Decision EUCAP Sahel Niger/2/2013 (2), appointing Mr Filip DE CEUNINCK as Head of Mission of EUCAP Sahel Niger, ad interim, from 1 November to 31 December 2013. On 14 January 2014, his mandate was extended until the appointment of the new Head of Mission of EUCAP Sahel Niger (3). (3) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Mr Filip DE CEUNINCK as Head of Mission of EUCAP Sahel Niger, for the period until 15 July 2014, HAS ADOPTED THIS DECISION: Article 1 Mr Filip DE CEUNINCK is hereby appointed as Head of Mission of EUCAP Sahel Niger, for the period until 15 July 2014. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 May 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.7.2012, p. 48. (2) OJ L 305, 15.11.2013, p. 18. (3) Political and Security Committee Decision EUCAP Sahel Niger/1/2014 of 14 January 2014 extending the mandate of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 14, 18.1.2014, p. 16).